Respondent Commissioner of Correction of the State of New York appeals from an order of the Supreme Court at Special Term which granted the motion of petitioner under article 78 of the Civil Practice Act for reinstatement to his position as head farmer at Great Meadow Correctional Institution in the Department of Correction. The facts in this proceeding are very similar to those involved in another proceeding decided herewith (Matter of Badmcm v. Falk, 4 A D 2d 149), and involves substantially the same issues. Petitioner was permanently appointed to a noncompetitive position as head farmer at Great Meadow Correctional Institution in June, 1954. On August 16, 1956 he received a written notice dated the preceding day informing him that his services were terminated at the close of business on August 29, 1956. No charges were filed against him and he was not accorded a hearing. As soon as petitioner received the notice he informed the superintendent of the institution that he was an exempt volunteer fireman and entitled to protection against removal except for ineompetency or misconduct, and on the same date or the day thereafter he obtained his certificate of exemption as a volunteer fireman and delivered it to the superintendent. While apparently petitioner did not record the certificate the uncontradicted facts indicate that he gave actual notice of its existence, and we find no mandate in the statute that requires a civil service employee to record such a certificate as a prerequisite for his protection against removal *739under section 22 of the Civil Service Law. Order affirmed, with $50 costs and disbursements to the petitioner. Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.